DETAILED ACTION

This Office Action is in response to the amendment, filed on December 27, 2021.  Primary Examiner acknowledges Claims 1-6, and 8-15 are pending in this application, with Claims 1, and 12-15 having been currently amended, and Claim 7 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 1, last line, and Claim 12, last line including the term “respiratory mask” lacks antecedent basis.  Primary Examiner is unsure if this is a new term or meant to be 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, and 10-15 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(2) as being anticipated by Galgali et al. (2018/0526844, which is the 371 national stage entry of PCT/IB2016/055369, which has an international filing date of September 9, 2016, which is before the effectively filed date of this instant application - January 16, 2017).
As to Claims 1, 11, and 12, Galgali discloses a respiratory mask connector (best seen Figure 5, reproduced and annotated by the Primary Examiner below)  for connecting a frame (116, “the mask 112 can comprise a seal 114 and a frame 116. In some configurations, the frame 116 (and, if desired, the elbow 122) can be stiffer than at least a portion of the seal 114, such as the portion that defines a user-contacting surface.” Para 0313) with a connection pipe (120, via 122, “The conduit 120 is connected to the mask 112 either directly or via a suitable connector, such as a hollow elbow 122. In some configurations, the elbow 122 can swivel about one or more swivel axes relative to the mask 112 so that the path of the conduit 120 relative to 
    PNG
    media_image1.png
    982
    974
    media_image1.png
    Greyscale
having a connection face (defined by the perimeter as seen in Figure 5 and as annotated retaining the frame 116 and the cushion 114)  and a spherical face (defined as the interior region of Figure 5, wherein - “In alternative arrangements, the connection of the elbow 122 to a ball joint connection to the frame 116 so that the elbow 122 can pivot about axes parallel to and perpendicular to its connection with the frame 116. The elbow 122 may include a ball end that snap fits into a socket opening in the frame 116.” Para 0329), wherein: the connection face (defined by the perimeter as seen in Figure 5 retaining the frame 116 and the cushion 114) is configured to be connected with the frame (116); the spherical face (defined as the interior region of Figure 5 and as annotated) is configured to be connected with a pipe head (“The elbow 122 may include a ball end that snap fits into a socket opening in the frame 116”) of the connection pipe (120, via 122) through a ball-socket connection (“a ball joint connection”), wherein the connection face is on the outer side wall surface of the respiratory mask connector (Figure 5 and as annotated) and the spherical face is on the inner wall side of the respiratory mask connector (Figure 5 and as annotated); the respiratory mask connector (Figure 5 and as annotated) comprising a first connection portion (Figure 5 and as annotated) is configured to fixedly connect with the frame (116); and the second connection portion (Figure 5 and as annotated) configured to be fixedly connected with the cushion (114) of the respiratory mask connector (Figure 5 and as annotated). 
As to Claims 2 and 13, Galgali discloses the outer wall surface (Figure 5 and as annotated) is fixedly connected with the frame (116), and the pipe head (“The elbow 122 may include a ball end that snap fits into a socket opening in the frame 116”) is connected with the inner wall surface (Figure 5 and as annotated) through a ball-socket connection (“a ball joint connection”).
The elbow 122 may include a ball end that snap fits into a socket opening in the frame 116”) to separate the frame (116) and the pipe head (“The elbow 122 may include a ball end that snap fits into a socket opening in the frame 116”) from each other.
As to Claims 4 and 15, Galgali discloses the frame (116) has a frame spherical surface (Figure 5 and as annotated), the pipe head (“The elbow 122 may include a ball end that snap fits into a socket opening in the frame 116”) is ball-socket fitted with the spherical face and the frame spherical surface (Figure 5 and as annotated). 
As to Claim 5, Galgali discloses the respiratory mask connector (Figure 5 and as annotated) is an elastic member (responsive to “snap fits” interference fitment connections which require elasticity for receipt).
As to Claim 8, Galgali discloses an open end of the respiratory mask connector (Figure 5 and as annotated) oriented to the pipe head (“The elbow 122 may include a ball end that snap fits into a socket opening in the frame 116”) is flush with an open end of the frame (116) oriented to the pipe head (“The elbow 122 may include a ball end that snap fits into a socket opening in the frame 116”).
As to Claim 10,  Galgali discloses the rigidity of the frame (116) is higher than the rigidity of the respiratory mask connector (“In some configurations, the frame 116 (and, if desired, the elbow 122) can be stiffer than at least a portion of the seal 114, such as the portion that defines a user-contacting surface.” Para 0313).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Galgali et al. (2018/0526844, which is the 371 national stage entry of PCT/IB2016/055369, which has an international filing date of September 9, 2016, which is before the effectively filed date of this instant application - January 16, 2017).
As to Claim 6, Galgali discloses the respiratory mask connector (Figure 5 and as annotated); yet, does not expressly disclose the “thin-wall member in thickness of 0.7mm-1.2mm”. 
In light of the relationship of the respiratory mask connector of Galgali to provide a connection that “provides for both rotation and pivoting of the elbow 122 relative to the frame 116” (Para 0329), it would have been obvious to one having ordinary skill in the art to select the thickness of the wall member with respect to the expected forces imparted through the act of rotation and pivoting action, since it has been held where the general conditions of a claim are disclosed in the prior art discovering the optimal or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific thickness provides a particular advantage, solves a stated problem, or serves a purpose different from that of ensuring the rotational and pivoting action occurs.  Consequently, one of ordinary skill in the art would have 
As to Claim 9, Galgali discloses the respiratory mask connector (Figure 5 and as annotated) having a pipe head (“The elbow 122 may include a ball end that snap fits into a socket opening in the frame 116”) for insertion into the respiratory mask connector; yet, does not expressly disclose the “axial length of the pipe head is greater than half of the axial length of the respiratory mask connector.”
In light of the relationship of the respiratory mask connector of Galgali to provide a connection that “provides for both rotation and pivoting of the elbow 122 relative to the frame 116” (Para 0329), it would have been obvious to one having ordinary skill in the art to select the length of insertion with respect to the expected forces imparted through the act of rotation and pivoting action, since it has been held where the general conditions of a claim are disclosed in the prior art discovering the optimal or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific length provides a particular advantage, solves a stated problem, or serves a purpose different from that of ensuring the rotational and 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot. 
Although Primary Examiner appreciates Applicant’s clarifications of the claimed subject matter as presented in the remarks, Pages 7-14, these points do not place this application into condition for allowance in light of newly located references Galgali et al. (2018/0526844, which is the 371 national stage entry of PCT/IB2016/055369, which has an international filing date of September 9, 2016, which is before the effectively filed date of this instant application - January 16, 2017) and (2021/0244905).  Primary Examiner notes under AIA , this subject matter was presented and described in Figure 5 and Para 0329, wherein the concept of swapping out the shown construction in Figure 5 with the claimed “ball-socket connection” was known.  In light 
In response to this Office Action, Applicant may wish to consider adding additional features to overcome the prior art of Galgali - which pending further search and consideration may place this application into condition for allowance. 
For example: 
1) a statement to the one-piece construction (as shown in Figures 3-10) with supportive criticality rationale for why this particular structure is important and could not undergo obvious modifications, 
2) a limitation to the curvature of the frame being complementary to the curvature of connection face (as shown in Figures 4, 5, 7, 8, and 10) with supportive criticality rationale for why this particular structure is important and could not undergo obvious modifications, and/or 
3) the concentric uniformity of the engagement the frame and cushion above (nearest the eyes) and below (nearest the chin) the respiratory mask connector (as shown in Figures 3-10) with supportive criticality rationale for why this particular structure is important and could not undergo obvious modifications. 

Should Applicant consider the amendment of the claims to include any of these limitations, Applicant is invited to file an After Final Consideration Pilot 2.0 - (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20). 

	In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained and made FINAL. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galgali et al. (2021/0244905) discloses a similar invention in Figure 5 to rejected prior art reference Galgali et al. (2018/0526844) whereby the subject matter to the “ball joint connection” configuration is also disclosed in Para 0329.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785